Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This action is in response to amendments filed 8-2-2022. Claims 1-8, 10-17, 19 and 20 are pending.  Claims 1, 2, 6, 10, 12, 13 16 and 17 have been amended. Claims 9 and 8 have been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4-14-2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant application is directed towards a system for receiving transaction requests from a financial institution i.e. bank. The system has a storage unit for storing a settlement risk position, which is a sum of a value of previously processed transaction requests over period of time, a debit cap value associated with a financial institution, an adjustment value and a transaction request having a transaction value. A communication circuitry receives the adjustment value over a communication network. A control circuitry determines whether a debit cap is exceeded by comparing the debit cap value with a sum of the settlement risk position, the adjustment value and a transaction value. 

A rejection under 35 USC 101 rejection was pending in the previous rejection, and the examiner finds that the instant claims qualify as patent eligible subject matter per the 2019 Revised Patent Subject Matter Eligibility Guidance. The claims, though abstract, apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, the rejection under 35 USC 101 is withdrawn via this action. Furthermore, the prior art of record either individually or in combination, did not teach:

communication circuitry operable to receive an electronic message issued by the financial institution, wherein the electronic message is a transaction request for a transaction;
and processing circuitry operable to determine whether the electronic message includes enough information for a switch of one of the plurality of switch sites of the transaction processing system to process the electronic message;
wherein, in response to a determination that the electronic message includes enough information for the switch to process the electronic message, the communication circuitry is further operable to transmit the electronic message over the data communications network for storage in a message queue unit associated with the transaction processing system for subsequent processing of the electronic message by the switch;
and wherein, in response to a determination that the electronic message does not include enough information for the switch to process the electronic message, the communication circuitry is operable to return the electronic message to the financial institution.

For this reason, claims 1, 12 and 16 are deemed to be allowable over the prior art of record and their respective dependent claims are allowed by dependency on an allowed claim, the dependent claims being further limiting to the independent claims, definite and fully enabled by the Specification.

It appears that the instant invention is beyond the skill of one of ordinary skill in the art. Accordingly the invention would NOT have been obvious because one of ordinary skill could not have been expected to achieve it, NOR would they have been able to predict the results, and as such, they would have had no capability of expecting success.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Prior art made of record that is considered pertinent to applicant's disclosure can be found on the attached PTO-892. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert R. Niquette whose telephone number is 571-270-3613. The examiner can normally be reached on Monday through Friday, 5:30 AM to 1:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alex Kalinowski, can be reached at 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT R NIQUETTE/
Primary Examiner, Art Unit 3691